Citation Nr: 0525341	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-16 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thyroid cancer due to 
exposure to ionizing radiation.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from January 1956 to December 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims entitlement to service connection for 
thyroid cancer due to inservice exposure to ionizing 
radiation.  His medical records establish a diagnosis of 
papillary carcinoma of the thyroid gland first manifested 
many years after his discharge from service.  He alleges 
exposure to "downwind radiation fallout from the Nevada Test 
Site (NTS) while undergoing basic training at Fort Carson, 
Colorado."  In support of his claim, he refers to a study 
conducted by the National Cancer Institute (NCI) of the U.S. 
National Institutes of Health (NIH) positing that residents 
of Colorado may have been exposed to a form of radioactive 
iodine, I-131, resulting from testing at NTS.  He did not 
submit actual documentation of the report.

The Board has conducted independent research disclosing that 
the veteran cited a report entitled "Estimated Exposures and 
Thyroid Doses Received by the American People from Iodine-131 
in Fallout Following Nevada Atmospheric Nuclear Bomb Tests: A 
Report from the National Cancer Institute."  A summary of 
that report, located at http://cancer.gov, has been attached 
to the claims folder.  As thyroid cancer is a radiogenic 
disease, the provisions of 38 C.F.R. § 3.311(a) require VA to 
assist a claimant in assessing the size and nature of any 
claimed inservice ionizing radiation dosage exposure.  The 
veteran has raised an "[other] exposure claim," supported 
by a federal government report, that requires the Under 
Secretary for Health to prepare a dose estimate of his total 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

The Board must remand the claim to the RO as the claim has 
not been properly developed pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  The RO should forward copies of the 
veteran's statements, his personnel records within the claims 
folder, and copies of the summary materials from the NCI 
report summary to the Under Secretary for Health for 
preparation of a dose estimate of the veteran's total 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(2)(iii) 
(2002).  In so doing, the Under Secretary for Health should 
prepare a dose estimate discussing the findings contained in 
the NCI report entitled "Estimated Exposures and Thyroid 
Doses Received by the American People from Iodine-131 in 
Fallout Following Nevada Atmospheric Nuclear Bomb Tests: A 
Report from the National Cancer Institute."  Thereafter, the 
RO should determine whether the claim requires any further 
review by the Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(c).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Forward copies of the veteran's statements, 
his personnel records within the claims folder, 
and copies of the summary materials from the NCI 
summary report to the Under Secretary for Health 
for preparation of a dose estimate of the 
veteran's total exposure to ionizing radiation.  
The Under Secretary for Health should be requested 
to prepare a dose estimate discussing the findings 
contained in the NCI report entitled "Estimated 
Exposures and Thyroid Doses Received by the 
American People from Iodine-131 in Fallout 
Following Nevada Atmospheric Nuclear Bomb Tests: A 
Report from the National Cancer Institute."

2.  Thereafter, the RO should determine whether 
the claim requires any further review by the Under 
Secretary for Benefits pursuant to 38 C.F.R. 
§ 3.311(c).

3.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a supplemental statement of the case 
(SSOC) and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


